Citation Nr: 1733312	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left great toe disorder (ingrown toenail), to include as secondary to service-connected bilateral plantar warts. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.J.


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that this appeal stems from a claim that the Veteran filed in February 2010.  In June 2010, the RO sought clarification from the Veteran as to what benefit he was claiming.  He indicated that he was claiming service connection for a left ingrown toenail.  

The Board also notes that the Veteran later filed a separate claim for bone cancer in September 2011.  In addition, he submitted December 2010 biopsy results documenting a diagnosis of squamous cell cancer of the left great toe (diagnosed after his February 2010 claim).  In an October 2012 rating decision, the RO denied service connection for squamous cell carcinoma of the left great toe, status post amputation of the distal phalanx (claimed as bone cancer due to Agent Orange).  However, he did not submit a notice of disagreement with that decision.  Therefore, the issue is not currently on appeal. See Locklear v. Shinseki, 24 Vet. App. 311   (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79   (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  If he wishes to pursue a claim for that benefit, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2011 during which the examiner opined that the Veteran's ingrown left great toenail was not caused by or the result of his service-connected plantar warts.  However, during the September 2016 hearing, the Veteran asserted that his ingrown toenail resulted from having to trim the nail due to the plantar warts, which caused an infection.  The examiner did not address that theory of entitlement.  Therefore, the Board finds that an additional medical opinion is needed.

Moreover, the Veteran identified several treatment providers during the September 2016 hearing.  Although the claims file includes records from those physicians, the AOJ should attempt to obtain any outstanding and updated records pertaining to the Veteran's left great toe.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his left great toe.  A specific request should be made for the treatment providers identified during the September 2016 hearing (Dr. C., Healthcare Vernon Jubilee, and the Cancer Clinic in Kelowna, British Columbia).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, if any exist.

2.  After the above development has been completed, a VA medical opinion should be obtained to determine the nature and etiology of the Veteran's ingrown left great toenail.  A physical examination is only needed if the examiner determines that one is needed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's ingrown left great toenail is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the ingrown left great toenail was either caused by or aggravated by the Veteran's service-connected bilateral plantar warts.  In rendering this opinion, the examiner should address the Veteran's September 2016 hearing testimony that his ingrown toenail resulted from having to trim the nail due to his service-connected plantar warts, which caused an infection

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history,"  38 C.F.R. §4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should ensure that the examination report complies with the remand directive above.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




